UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-7416 VISHAY INTERTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 38-1686453 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 63 Lancaster Avenue Malvern, PA19355-2143 610-644-1300 (Address of Principal Executive Offices) (Registrant’s Area Code and Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.ýYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesý No As of July 27, 2012, the registrant had 131,143,534 shares of its common stock and 12,129,227 shares of its Class B common stock outstanding. 1 This page intentionally left blank. 2 VISHAY INTERTECHNOLOGY, INC. FORM 10-Q June 30, 2012 CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Balance Sheets –June 30, 2012 (Unaudited) and December 31, 2011 4 Consolidated Condensed Statements of Operations(Unaudited) – Fiscal Quarters Ended June 30, 2012 and July 2, 2011 6 Consolidated Condensed Statements of Comprehensive Income(Unaudited) – Fiscal Quarters Ended June 30, 2012 and July 2, 2011 7 Consolidated Condensed Statements of Operations(Unaudited) – Six Fiscal Months Ended June 30, 2012 and July 2, 2011 8 Consolidated Condensed Statements of Comprehensive Income(Unaudited) – Six Fiscal Months Ended June 30, 2012 andJuly 2, 2011 9 Consolidated Condensed Statements of Cash Flows(Unaudited) – Six Fiscal Months Ended June 30, 2012 and July 2, 2011 10 Consolidated Condensed Statement of Equity(Unaudited) 11 Notes to Consolidated Condensed Financial Statements(Unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 54 PART II. OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. Mine Safety Disclosures 55 Item 5. Other Information 55 Item 6. Exhibits 55 SIGNATURES 57 3 PART I- FINANCIAL INFORMATION Item 1. Financial Statements VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (In thousands) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Construction in progress Allowance for depreciation ) ) Goodwill Other intangible assets, net Other assets Total assets $ $ Continues on following page. 4 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (continued) (In thousands) June 30, December 31, (Unaudited) Liabilities and equity Current liabilities: Notes payable to banks $ $ 13 Trade accounts payable Payroll and related expenses Other accrued expenses Income taxes Total current liabilities Long-term debt less current portion Deferred income taxes Other liabilities Accrued pension and other postretirement costs Total liabilities Stockholders' equity: Vishay stockholders' equity Common stock Class B convertible common stock Capital in excess of par value (Accumulated deficit) retained earnings ) ) Accumulated other comprehensive income (loss) ) Total Vishay stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes. 5 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Operations (Unaudited - In thousands, except per share amounts) Fiscal quarters ended June 30, July 2, Net revenues $ $ Costs of products sold Gross profit Selling, general, and administrative expenses Gain on sale of property ) - Executive compensation charge - Operating income Other income (expense): Interest expense ) ) Other ) Income before taxes Income tax expense Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ Basic earnings per share attributable to Vishay stockholders $ $ Diluted earnings per share attributable to Vishay stockholders $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes. 6 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Comprehensive Income (Unaudited - In thousands) Fiscal quarters ended June 30, July 2, Net earnings $ $ Other comprehensive income (loss), net of tax Foreign currency translation adjustment ) Pension and otherpost-retirement actuarial items Unrealized gain (loss) on available-for-sale securities ) ) Other comprehensive income (loss) ) Comprehensive income (loss) ) Less: comprehensive income attributable to noncontrolling interests Comprehensive income (loss) attributable to Vishay stockholders $ ) $ See accompanying notes. 7 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Operations (Unaudited - In thousands, except per share amounts) Six fiscal months ended June 30, July 2, Net revenues $ $ Costs of products sold Gross profit Selling, general, and administrative expenses Gain on sale of property ) - Executive compensation charge - Operating income Other income (expense): Interest expense ) ) Other ) Income before taxes Income taxes Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ Basic earnings per share attributable to Vishay stockholders $ $ Diluted earnings per share attributable to Vishay stockholders $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes. 8 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Comprehensive Income (Unaudited - In thousands) Six fiscal months ended June 30, July 2, Net earnings $ $ Other comprehensive income (loss), net of tax Foreign currency translation adjustment ) Pension and otherpost-retirement actuarial items Unrealized gain (loss) on available-for-sale securities ) Other comprehensive income (loss) ) Comprehensive income Less: comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Vishay stockholders $ $ See accompanying notes. 9 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Statements of Cash Flows (Unaudited - In thousands) Six fiscal months ended June 30, July 2, Operating activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization (Gain) loss on disposal of property and equipment ) ) Accretion of interest on convertible debentures Inventory write-offs for obsolescence Other ) Net change in operating assets and liabilities, net of effects of businesses acquired ) ) Net cash provided by operating activities Investing activities Capital expenditures ) ) Proceeds from sale of property and equipment Purchase of businesses, net of cash acquired ) - Purchase of short-term investments ) ) Maturity of short-term investments Other investing activities ) Net cash used in investing activities ) ) Financing activities Proceeds from long-term borrowings Issuance costs ) ) Common stock repurchase ) ) Principal payments on long-term debt and capital leases ) (6 ) Net proceeds (payments) on revolving credit lines ) Net changes in short-term borrowings (2
